DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is a response to applicant’s arguments and amendment filed 07/28/2021. Claims 1, 16, 18 and 20 are currently amended. Claims 1-20 are currently pending.
The objection to claim 18 is withdrawn due to applicant’s amendment.
The rejection of claims 1 and 16, and claims dependent therefrom, under 35 U.S.C. 112(b) has been withdrawn due to applicant’s amendment.
Response to Arguments
Applicant’s arguments, see Remarks, filed 07/28/2021, with respect to the rejection(s) of claim(s) 1-2, 4, 9-11 and 19 under 35 U.S.C. 102(a)(2) as being anticipated by Cavanaugh; claim 3 under 35 U.S.C. 103 as being unpatentable over Cavanaugh in view of Bates; claims 5-7 and 13 under 35 U.S.C. 103 as being unpatentable over Cavanaugh in view of Wood; claim 8 under 35 U.S.C. 103 as being unpatentable over Cavanaugh in view of Whitmore, III; claim 12 under 35 U.S.C. 103 as being unpatentable over Cavanaugh; claims 14-15 under 35 U.S.C. 103 as being unpatentable over Cavanaugh in view of Sonek; claims 16-17 and 20 under 35 U.S.C. 103 as being unpatentable over Cavanaugh in view of Huitema; and claim 18 under 35 U.S.C. 103 as being unpatentable over Cavanaugh in view of Huitema and Palmer, have been fully considered and are persuasive, in combination with the amendments to the claims.  Therefore, the rejection has been withdrawn.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record, US 6221030 B1 to Avaltroni, discloses an automatic biopsy device including first and second levers attached to first and second cams which initiate linear/sliding movement of moving elements, but fails to disclose at least one of the first and second cam configured to translate rotational movement from the respective first and second lever to both linear and rotational movement, specifically rotational movement, and it would not be obvious to one of ordinary skill to modify the device as claimed, since Avaltroni does not teach rotational movement of the moving elements, or a desire to provide rotational movement to the moving elements.
	Regarding base claim 1, the closest prior art of record cited fails to teach, suggest or render obvious the combination of features claimed, specifically an apparatus for controlling a needle guide, the apparatus comprising: a first lever; a second lever; a first cam extending from the first lever to a housing under the needle guide; a second cam extending from the second lever to the housing under the needle guide, wherein at least one of the first cam and the second cam is configured to translate rotational movement from the respective first lever and second lever to both linear and rotational movement of the needle guide via the housing.
	Regarding base claim 16, the closest prior art of record cited fails to teach, suggest or render obvious the combination of features claimed, specifically an apparatus for controlling a needle guide, the apparatus comprising: a housing under the needle guide; a first cam configured to translate rotational movement to linear movement via the housing, comprising a first central axis and a first peg; a second cam configured to translate rotational movement to linear movement via the housing, comprising a second central axis and a second peg; a first lever attached to the first cam and configured to rotate the first cam about the first central axis; and a second lever attached to the second cam and configured to rotate the second cam about the second central axis; wherein at least one of the first cam and the second cam is configured to translate rotational movement from the respective first lever and second lever to both linear and rotational movement of the needle guide via the housing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGID K BYRD whose telephone number is (571)272-7698.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571)-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/DARWIN P EREZO/Supervisory Patent Examiner, Art Unit 3771